Citation Nr: 1107549	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  06-06 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hand peripheral 
neuropathy (also claimed as hand tremors).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1955 to June 
1959 and August 1959 to March 1975.

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, which 
denied service connection for peripheral neuropathy/ essential 
tremor.

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A transcript of 
the hearing is of record.
 
The Board remanded this case in June 2009 so that a VA 
examination addressing the etiology of the claimed disorder and 
an additional notice letter could be provided.  The development 
directed in the remand has been substantially complied with.

The Board also remanded service connection claims for erectile 
dysfunction and allergic sinusitis; but these claims were granted 
by the RO in August 2010.  Therefore, the claims have been 
resolved and are no longer in appellate status.

The issue of a claim to reopen service connection for 
allergic rhinitis has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The preponderance of the evidence shows that there is no 
relationship between any present peripheral neuropathy and/or 
essential tremor in the hands and service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hand peripheral 
neuropathy (also claimed as hand tremors) are not met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a). 

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in September 2004.  The RO provided the appellant with 
additional notice in March 2006 and September 2009, including the 
criteria for assigning a disability rating and effective date.  
While the March 2006 and September 2009 notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The claim 
was subsequently readjudicated in an August 2010 supplemental 
statement of the case, following the provision of notice.  The 
Veteran has not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).

Furthermore, there has been substantial compliance with the 
assistance provisions set forth in the law and regulations.  The 
record in this case includes service treatment records, VA 
treatment records, and a VA examination report.  There is no 
indication in the record of any outstanding relevant evidence.

The Veteran was afforded a VA examination in December 20009 
pursuant to the Board's remand. 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The examination report obtained contains 
sufficient information to decide the issue on appeal and further 
examination is not necessary.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran contends that he has peripheral neuropathy of the 
bilateral hands related to his exposure to Agent Orange in 
Vietnam.  He also has described his disability as tremors in his 
hands.  

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A §§ 1110, 
1131.  "Service connection" basically means that the facts, 
shown by the evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  Where chronicity of a 
disease is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between the 
currently claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in service. 38 
C.F.R. § 3.303.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and has a disease 
listed at § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, certain diseases, including acute and 
subacute peripheral neuropathy shall be service-connected, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied. 38 
C.F.R. § 3.309(e). 

Acute and subacute peripheral neuropathy must have become 
manifest to a degree of 10 percent or more within a year after 
the last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service to be subject 
to the presumption standards of 38 C.F.R. § 3.309(e).  See 
38 C.F.R. § 3.307(a)(6)(ii.)  Moreover, Note 2 of the regulation 
indicates that the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of the date of onset.  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted. See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 61 Fed. Reg. 41442, 41448 (1996).  Nevertheless, the 
Veteran's Dioxin and Radiation Exposure Compensation Standards 
Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does 
not preclude a claimant from establishing service connection with 
proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to herbicide exposure.  Brock 
v. Brown, 10 Vet. App. 155 (1997).

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. 
No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific evidence 
concerning the association between exposure to herbicides used in 
Vietnam and various diseases suspected to be associated with such 
exposure.  The NAS was to determine, to the extent possible, 
whether there was a statistical association between the suspect 
disease and herbicide exposure, taking into account the strength 
of the scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in the 
Republic of Vietnam during the Vietnam era; and whether there is 
a plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect disease.  
The NAS was required to submit reports of its activities every 
two years.

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the NAS, has determined that there 
is no positive association between exposure to herbicides and any 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 
Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-
608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 
2007); 74 Fed. Reg. 21,258-260 (May 7, 2009).  The most recent 
issuance by the Secretary has added ischemic heart disease, 
Parkinson's disease, and hairy cell leukemia to the list of 
presumptive disabilities in the regulation.  See Final Rule, 75 
Fed. Reg. 53,202-216 (Aug. 31, 2010) (to be codified at 38 C.F.R. 
§ 3.309(e).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran served in Vietnam from September 17, 1971 to April 
22, 1972.  Thus, his exposure to Agent Orange is presumed.  

After service, a May 1987 VA medical  record notes the Veteran 
had a history of degenerative joint disease of the bilateral 
hands.  

A December 1990 VA medical record shows complaints of chronic 
swelling and stiffness in both hands.  On objective evaluation, 
the Veteran had mild tenderness and erythema in the fingers of 
both hands.  

A June 2004 VA medical record shows complaints of bilateral hand 
tremors.  The diagnosis was essential tremor.  Subsequent VA 
treatment records dated in 2009 note a past medical history of 
essential tremor.  

An August 2009 record notes that though the essential tremor was 
quite mildly symptomatic, the Veteran found it bothersome and was 
interested in a neurological evaluation for further treatment 
options.

A VA examination was provided in December 2009.  The examiner 
noted that the claims file was reviewed.  The Veteran reported 
that in the late 1980s or early 1990s, he became aware of a 
tremor in both hands, which he felt gradually worsened over time.  
He stated that this was noticed particularly when he was reading 
the paper, eating, or holding a pencil.  He reported no stiffness 
of the limbs and to the best of his knowledge there was no family 
history of tremors.  When specifically asked about numbness or 
loss of sensation at this time, he denied such symptoms.  Review 
of his records indicated complaints in 2005 of an intermittent 
feeling of numbness and tingling bilaterally in the toes.  He 
recalled having that symptom but stated that it was rare and 
unrelated to any particular position or activity.  There was a 
history of glucose intolerance and the Veteran reported that he 
had been told that he was "borderline diabetic."  

On neurological evaluation, tone, strength, and coordination were 
intact throughout all four extremities; strength was 5 out of 5.  
In fact, the Veteran's hand grasp was somewhat stronger than 
would be expected for his age, and upon shaking hands, he 
actually caused discomfort to the examiner.  There were no 
resting tremors noted and no tremors on finger-to-nose testing or 
with upper extremities outstretched.  When holding a magazine, 
there was a fine, rapid tremor of the hands of minimal to mild 
degree, more prominent on the right than the left.  Tendon 
reflexes were symmetrically depressed throughout the extremities 
but were obtainable with reinforcement.  There were no pathologic 
reflexes.  Sensations of joint position, vibration, light touch, 
and pinprick were intact throughout all four extremities.

There were no diagnostic tests ordered.  An electromiographic 
(EMG) and nerve conduction study in March 2006 revealed no 
evidence of sensory motor polyneuropathy.  The diagnosis was 
benign essential tremor, mild, without functional impairment.  It 
was the opinion of the evaluator that there was no evidence of 
peripheral neuropathy and therefore, this diagnosis was not 
appropriate, either with or without any relationship to Agent 
Orange exposure.  The Veteran's tremor appeared to be 
characteristic of so-called benign essential tremor and it was 
not felt to be related to Agent Orange exposure, both because of 
the nature of the tremor and because of the chronology of its 
onset more than 15 years after exposure.  In summary, it was the 
feeling of the examiner that the neurologic symptoms in the 
Veteran were less likely than not related to Agent Orange 
exposure.  

One of the requirements for substantiating a service connection 
claim is the presence of a current disability or chronic 
manifestations of a disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  That a condition or injury occurred in 
service alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The medical evidence shows that even though the Veteran was 
exposed to herbicides in service, he does not presently have 
peripheral neuropathy of the hands.  His neurological examination 
showed that his four extremities were intact in tone, strength, 
and coordination.  In fact, the Veteran's hand grasp was somewhat 
stronger than would be expected for his age.  His sensory 
examination also showed that vibration, light touch, and pinprick 
were intact throughout all four extremities.  Additionally, a 
March 2006 EMG study showed no evidence of sensory motor 
polyneuropathy.  As there is no objective medical evidence of 
peripheral neuropathy of the hands, the Veteran's service 
connection claim for this disability must fail.

With respect to the essential tremor of the hands, the only 
medical opinion of record addressing the etiology of this 
disability notes that it is not related to the Veteran's exposure 
to herbicides, because of the nature of the tremor and the long 
period of time that had lapsed since the Veteran's exposure to 
herbicides.  In fact, the medical evidence does not reflect a 
diagnosis of essential tremor until 2004, which is 31 years after 
the Veteran's discharge from service, and 32 years from his 
presumed exposure to herbicides in Vietnam.  There also is no 
medical evidence of continuity of symptomatology of essential 
tremors from service or during the 31 years before this 
disability was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).   

The Veteran has argued that he is entitled to service connection 
for bilateral hand neuropathy also claimed as hand tremors.  
However, a present diagnosis of peripheral neuropathy of the 
hands and a relationship between the Veteran's essential tremors 
and service is not supported by the medical evidence of record.  
The Veteran is competent to report that which he can experience 
or observe, such as tingling or numbness in the hands, but his 
statements are inconsistent with the medical evidence of record.  
Moreover, as a layperson lacking in medical training and 
expertise, he cannot provide a competent medical opinion 
regarding a present diagnosis of peripheral neuropathy, or 
determine whether there is a relationship between herbicide 
exposure and his hand tremors.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  The absence of documented complaints of or 
treatment for neuropathy, and of any diagnosis referable to 
neuropathy for nearly three decades following his military 
discharge, as well as his statement to the VA examiner that he 
first noticed any symptoms in the late 80s or early 90s are more 
probative than his current recollection that such has continued 
since service.  See Curry v. Brown, 7 Vet. App. 59 (1994).  
Accordingly, continuity of symptomatology is not established by 
either the competent evidence or the Veteran's own statements.   
Moreover, the Veteran's views are far outweighed by the detailed 
opinion provided by the medical professional who discussed the 
Veteran's condition and provided the relevant clinical testing to 
support the opinion.  

The preponderance of the evidence is against the service 
connection claim for bilateral hand neuropathy (also claimed as 
hand tremors); there is no doubt to be resolved; and service 
connection is not warranted.   Gilbert v. Derwinski, 1 Vet. App. 
at 57-58.


ORDER

Entitlement to service connection for bilateral hand peripheral 
neuropathy (also claimed as hand tremors) is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


